Citation Nr: 0739882	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left-sided Bell's 
palsy, including as secondary to herbicide exposure.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to an effective date earlier than April 24, 
1989 for the assignment of a compensable rating for tinnitus, 
to include based on an allegation of clear and unmistakable 
error (CUE) in a February 1971 rating decision.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1968 to December 1969, to include service in the Republic of 
Vietnam.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In August 2007, a travel Board hearing 
was held before the undersigned at the RO.  A transcript of 
this hearing is of record.

The claim to reopen and the claim of service connection for 
rheumatoid arthritis are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  The veteran is not shown to have Bell's palsy or any 
residuals thereof.

2.  A rating decision dated in February 1971 granted service 
connection for tinnitus due to acoustic trauma incurred 
during military service and assigned a noncompensable rating, 
effective December 9, 1969.

3.  Under the rating schedule in effect in February 1971, 
tinnitus due to acoustic trauma was not recognized as a 
compensable disability.

4.  The February 1971 rating decision was reasonably 
supported by evidence then of record; it is not shown that 
the RO incorrectly applied the statutory or regulatory 
provisions extant at that time such that the outcome of the 
claim would have been manifestly different but for the error

5.  Effective March 10, 1976, the VA regulation for 
evaluating persistent tinnitus was revised to include a 
compensable rating for tinnitus due to acoustic trauma.

6.  In a December 2003 rating decision, the RO granted an 
effective date of April 24, 1989, for the award of a 10 
percent rating for tinnitus on the basis of CUE and 
liberalizing legislation in effect from March 10, 1976.

7.  The evidence of record does not show that the veteran 
submitted a formal or informal claim for an increased rating 
for tinnitus at any date prior to April 24, 1990.


CONCLUSIONS OF LAW

1.  Service connection for left-sided Bell's palsy is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  There was no CUE in the February 1971 rating decision's 
assignment of a noncompensable rating for tinnitus, effective 
December 9, 1969.  38 C.F.R. § 3.105 (2007).

3.  An effective date prior to April 24, 1989, for the award 
of a compensable rating for tinnitus, is not warranted.  38 
U.S.C.A. §§ 1110, 1155, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.114, 3.400 (2007), 38 C.F.R. § 4.84(b), 
Diagnostic Code (Code) 6260 (effective March 18, 1976).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi,  18 
Vet. App. 112 (2004).

Regarding the service connection claim decided herein, the 
veteran was advised of VA's duties to notify and assist in 
the development of the claim in an April 2004 letter, prior 
to the initial rating decision.  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  Although the April 2004 letter 
did not specifically advise the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claim and that he 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  Furthermore, in a March 2006 letter, he was 
given notice regarding ratings and effective dates of awards, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran was given ample time to respond to these letters 
or supplement the record.  The claim was readjudicated after 
all essential notice was given.  See August 2006 statement of 
the case.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and post-service 
treatment records.  Therefore, there is no further medical 
evidence to obtain.  The Board concludes that a VA 
examination is not necessary.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that 38 C.F.R. § 3.159(c)(4)(i) 
requires that a claimant establish that he or she has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  Here, there is no medical 
evidence of findings of Bell's palsy until many years after 
the veteran's military service.  Furthermore, there is no 
medical evidence of a current diagnosis of Bell's palsy, or 
residuals thereof.  A medical opinion is not necessary to 
decide this claim, as such opinion could not establish 
disease or injury in service.  See also Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

Regarding the earlier effective date claim decided herein, 
although the VCAA generally applies to all claims filed on or 
after the date of its enactment, it does not apply to CUE 
claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."  A claim of CUE it is not by itself a claim for 
benefits.  It is fundamentally different from any other kind 
of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Thus, a 
"claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA do not apply to the instant CUE 
claim.  See also 38 C.F.R. § 20.1411(c), (d).

Regarding the underlying issue of an earlier effective date 
for the compensable rating for tinnitus, content-complying 
notice on the downstream matter of an earlier effective date 
for the award of a compensable rating was properly provided 
via an April 2004 statement of the case.  See VAOPGCPREC 8-
2003 (December 2003).  In addition, the matter of the 
effective date for the award of a compensable rating for 
tinnitus is one that is essentially determined based on the 
evidence of record. Consequently, there is no assistance for 
VA to provide in the development of this claim.

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected if manifested in a 
veteran who served in Vietnam during the Vietnam era.  See 38 
U.S.C.A. § 1116; 38 C.F.R.§§ 3.307, 3.309. Veterans diagnosed 
with an enumerated disease who, during active service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending May 7, 1975, shall be presumed to 
have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307.  Bell's palsy is not one of the enumerated diseases.  
However, notwithstanding the foregoing presumption 
provisions, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  Thus, presumption is not the 
sole method for showing causation.

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's SMRs, including a December 1969 separation 
examination report, note no complaints or findings related to 
Bell's palsy.

August 1987 VA treatment records note that the veteran was 
admitted for evaluation of left-sided facial weakness which 
began about 2 or 3 days earlier.  The assessment was 
peripheral nerve palsy or peripheral seven lesion.  The 
veteran was discharged in September 1987 with the diagnosis 
idiopathic left Bell's palsy.

A March 1990 VA hospitalization report notes that the cranial 
nerves were intact.  No complaints or findings related to 
Bell's palsy were noted.  A September 1998 VA neurology 
consultation report notes the veteran's history of left 
Bell's palsy that occurred in August 1987  On examination, 
cranial nerves were intact and there was no weakness of the 
orbicularis oculi or oris.  The examiner found no residual of 
the left Bell's palsy.  

In a November 2003 statement, the veteran maintained that he 
had left-sided facial palsy due to exposure to Agent Orange.  
However, during the August 2007 travel Board hearing, he 
testified that he had no current medical diagnosis of Bell's 
palsy, or any residuals thereof.  See hearing transcript, 
page 16.

Although the veteran claims entitlement to service connection 
for Bell's palsy related to his military service, his SMRs do 
not show any complaint or treatment related to Bell's palsy.  
While the veteran was treated for idiopathic left Bell's 
palsy in August 1987, there is no current medical evidence of 
Bell's palsy, or residuals thereof.  In fact, VA neurological 
examinations in March 1990 and September 1998 were normal.  
The veteran confirmed this in his August 2007 hearing 
testimony.  Accordingly, service connection for this 
disability is not in order.  See Brammer, supra.  Because the 
preponderance of the evidence is clearly against the 
veteran's claim, the doctrine of resolving doubt in his favor 
when the evidence is in relative equipoise does not apply.  
See 38 U.S.C.A. § 5107(b).

III.  Earlier Effective Date

Service connection for tinnitus was granted in a February 
1971 rating decision.  The RO found that the veteran suffered 
from acoustic trauma during his military service which caused 
his tinnitus.  Following service, an October 1970 VA 
examination report notes the veteran's complaints of 
bilateral tinnitus.  The RO assigned a noncompensable rating, 
effective from December 1969, the time of discharge from 
service.  The veteran was informed of the RO's determination 
in February 1971; he did not appeal it, and it is final.

In March 1990 the veteran was hospitalized for a right knee 
disability.  VA hospitalization records dated in March 1990 
are completely silent as to a history, complaints, or 
findings of tinnitus.

In an April 1990 rating decision, the RO denied a compensable 
rating for tinnitus.  The veteran was informed of the RO's 
determination by letter dated in May 1990; he did not appeal 
the decision, and it is final.

In July 1998, the veteran submitted claims for various 
disabilities, including "hearing impairment."

A September 1998 VA examination report notes the veteran's 
complaints of bilateral tinnitus since service.  Examination 
using the Fowler method revealed bilateral tinnitus.

No subsequent claims were filed by the veteran or in his 
behalf, until a November 2001 claim for increased rating.

In an April 2002 rating decision, the RO granted a 10 percent 
rating for tinnitus, and assigned an effective date of 
November 6, 2001, the date of the veteran's claim for 
increase.  The veteran was notified of that decision by 
letter dated May 1, 2002; however, he did not appeal the 
decision.  As such, the decision is final.

In a statement received by the RO on May 12, 2003, the 
veteran alleged CUE in the February 1971 rating decision in 
that it failed to award a 10 percent rating for tinnitus 
effective December 9, 1969.

By rating decision in October 2003, the RO granted an earlier 
effective date of July 28, 1998, for the 10 percent rating 
for tinnitus.  The RO noted that the veteran had submitted a 
claim for increase in July 1998 and that a September 1998 VA 
examination report showed findings of bilateral tinnitus. 

In November 2003, the veteran submitted a notice of 
disagreement with the effective date assigned.

A December 2003 rating decision, in essence, found CUE in the 
2002 rating decision, and assigned a 10 percent rating for 
tinnitus, effective from April 24, 1989.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155.

At the time of the February 1971 rating decision that granted 
service connection for tinnitus, the regulations provided 
that tinnitus was to be rated under 38 C.F.R. § 4.84b, Code 
6260 (1970), at 0 percent, and under 38 C.F.R. § 4.124a, 
Codes 8045 and 8046 (1970).  Code 8045 specified that brain 
disease due to trauma - purely subjective complaints such as 
headache, dizziness, insomnia, tinnitus, etc., recognized as 
symptomatic of brain trauma will be rated 10 percent and no 
more under Code 9304.  The 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Code 9304 were not assignable in the 
absence of a diagnosis of chronic brain syndrome associated 
with brain trauma.  Code 8046 was for rating cerebral 
arteriosclerosis.

Effective March 10, 1976, liberalizing law has allowed for 
rating tinnitus service connected as due to acoustic trauma, 
and the rating schedule has provided that tinnitus is to be 
rated 10 percent under Code 6260, for persistent tinnitus as 
a symptom of head injury, concussion or acoustic trauma.  See 
41 Fed. Reg. 11298 (1976).

(The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was again amended, effective 
June 10, 1999, and effective June 13, 2003.  However, because 
the effective dates of these changes are after April 1989, 
they do not apply to the issue addressed.)  

A.  Earlier Effective Date Based on CUE 

An unappealed rating decision is final based on the evidence 
of record and may not be revised based on such record unless 
it is shown that the decision involved CUE.  38 U.S.C.A. § 
7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  A finding of CUE requires that 
error, otherwise prejudicial, must be undebatable.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

The facts pertinent to the rating for the veteran's tinnitus 
at the time the RO assigned a noncompensable rating in 
February 1971 are not in dispute.  As set out above, there 
was no provision in the Rating Schedule, Code 6260, at that 
time, authorizing a compensable rating for tinnitus due to 
acoustic trauma.  In instances such as this the law is 
dispositive, and considering the law in effect at that time, 
there is nothing to compel a conclusion, from which 
reasonable minds could not differ, that a compensable rating 
was assignable under any applicable Code.  There was no 
undebatable error of fact or law that would have manifestly 
changed the outcome, and the specific errors alleged do not 
amount to CUE.  Therefore, the Board finds no CUE in the RO's 
February 1971 rating decision.  There was no suggestion of 
brain trauma or syndrome which would have allowed for a 
compensable rating under other Codes.

In conclusion, it is not shown that any critical facts were 
not considered or that controlling statutory and regulatory  
provisions were incorrectly applied in the February 1971 
rating decision.  The veteran's assertion of CUE in that 
decision lacks legal merit and must be denied on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Earlier Effective Date on a Basis Other Than CUE

The veteran essentially argues that he has had persistent 
tinnitus continuously throughout since the grant of service 
connection, and that when the regulatory provisions were 
amended in March 1976 to allow a compensable rating for 
tinnitus, he should have been so rated, effective from the 
date of his discharge.  

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110.  Except as otherwise 
provided, the effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. § 5110 
(g); 38 C.F.R. § 3.114.

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1).  If a 
claimant requests review of his claim more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  The 
intent of these provisions was to compensate claimants who 
might have been unaware or less diligent in filing a claim 
for benefits that they were otherwise entitled to by 
enactment of liberalizing legislation.  See McCay v. Brown, 
106 F.3d 1577 (Fed. Cir. 1997).

The term 'claim' or 'application' means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  'Date of receipt' generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1 (r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The RO granted service connection for tinnitus due to 
acoustic trauma in its February 1971 decision, and assigned a 
noncompensable rating under schedular criteria in effect at 
that time.  As set forth above, the regulations at that time 
provided compensation for tinnitus only as a result of brain 
disease due to trauma or concussion.

The regulation governing service connection for/rating of 
tinnitus was liberalized in March 1976, to include a 
compensable rating for persistent tinnitus resulting from 
acoustic trauma, in addition to previously compensable brain 
disease/head trauma or concussion.  Because the veteran's 
claim for an increased rating for tinnitus was received more 
than one year after the effective date of the law (i.e. March 
10, 1976), benefits may only be authorized for one year prior 
to the date of receipt of such a request.  38 C.F.R. § 
3.114(a)(3). 

There is no statutory authority to authorize an effective 
date earlier than April 24, 1989.  Although the veteran was 
granted service connection for tinnitus in 1971 and likely 
met the criteria for a compensable evaluation for tinnitus at 
the time of the liberalizing law in March 1976, he did not 
file a claim (formal or informal) within one year of the 
liberalizing law.  The earliest effective date proper under 
governing law is one year prior to the receipt of his July 
1998 claim for "hearing impairment," rather than the date 
of his separation from active duty or the effective date of 
the liberalizing law.  

For reasons that are not entirely clear to the Board, the RO 
has awarded an effective date of April 24, 1989 (which 
appears to be one year prior to the date of an April 1990 
rating decision denying an increased rating for tinnitus).  A 
review of the evidence of record does not show any formal or 
informal (to include the March 1990 VA hospitalization 
records which are negative for tinnitus) claim for an 
increased rating for tinnitus.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of an 
effective date prior to April 24, 1989, for the award of a 10 
percent disability rating for tinnitus.  Therefore, the 
veteran's claim must be denied.


ORDER

Service connection for left-sided Bell's palsy is denied.

An effective date prior to April 24, 1989 for the assignment 
of a compensable evaluation for tinnitus, to include on the 
basis of CUE in a February 1971 rating decision, is denied.





REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that when a claimant files a claim to 
reopen, VA must notify said claimant of the evidence and 
information that is necessary to reopen a claim and of what 
evidence and information is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
Review of the claims file reveals that notice in this regard 
to date is incomplete with regard to the claim to reopen the 
previously denied claim of entitlement to service connection 
for a skin disorder.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of facts pertinent to this claim.  
While somewhat unclear, during the August 2007 travel Board 
hearing, the veteran seemed to indicate that he had been seen 
by the VA as early as in 1970 for "treatment" of a skin 
disorder (specifically, heat rash).  See pp. 5-6 August 2007 
hearing transcript.  The Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Consideration of the appeal seeking service connection for 
rheumatoid arthritis must be deferred, as that matter is 
inextricably intertwined with the matter of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a skin disorder.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the attempt to reopen a 
claim of service connection for a skin 
disorder, the RO should issue a letter 
which includes notification of the 
evidence of record, notification of the 
information that is necessary to 
establish service connection for a skin 
disorder, and notice regarding the 
evidence and information necessary to 
reopen the claim.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain copies of all 
outstanding, relevant VA treatment 
records dated in 1970 and pertaining to 
the veteran's skin disorder.

If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so advise him and his 
representative and ask them to submit the 
outstanding evidence.

3.  The RO should then review the 
remaining claims on appeal.  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


